Citation Nr: 0404886
Decision Date: 02/20/04	Archive Date: 05/14/04

DOCKET NO. 03-17961                         DATE FEB 20 2004


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for PTSD, evaluated as 30 percent disabling, from March 6, 2002. In February 2003, the veteran was awarded a 50 percent rating for PTSD, from March 6, 2002.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand this case to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

The veteran was afforded a VA psychiatric examination in August 2002. Although the examiner stated that his PTSD caused "substantial social and occupational dysfunction," a Global Assessment of Functioning (GAF) scale score of 60 was assigned, indicating only moderate symptoms or moderate difficulty in social and occupational functioning. American Psychiatric Association's Diagnostic a/ld Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition). Moreovcr. the veteran has provided subsequent statements detailing additional symptoms associated with his PTSD. Accordingly, he should be re-examined by V A on remand in order to resolve this conflicting infol111ation and to ensure that the record adequately reveals the current state of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

- 2 



Any medical records showing treatment for the veteran's PTSD should also be obtained, and he should be provided adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 51 03(a) (West 2002); 38 C.P.R. § 3.159(b)(1) (2003).

According]y, the case is hereby REMANDED to the RO for the following actions:

1. Notify the veteran (a) of the information and evidence not of record that is necessary to substantiate his claim for a higher rating for PTSD; (b) of the information and evidence that VA will seek to obtain on his behalf; ( c) of the information and evidence that he is expected to provide to VA; and (d) request that he provide any evidence in his possession that pertains to the c1aim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.P.R. § 3.159(b)(1) (2003) 

2 .Ask the veteran to identify all medical care providers that have treated him for his PTSD since 2002 and attempt to obtain copies of the treatment records identified by the veteran.

3. Once the foregoing development has been accomp1ished to the extent possible, and the available medical records have been associated with the claims file, schedule the veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination. The examiner should indicate in the report that the claims file was reviewed. All necessary tests should be conducted.

Following examination of the veteran, the examiner should identify what symptoms, if any, the veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD. The examiner must conduct a detailed mental status examination. The examiner must also
- 3 -

discuss the effect, if any, of the veteran's PTSD on his social and industrial adaptability. In so doing, the examiner is asked to address his or her findings in the context of the veteran's work history. The examiner should assign a Global Assessment of functioning (GAF) score for the veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. If it is not possible to assign a GAF score on the basis of the veteran's PTSD alone, the examiner is asked to so state.

The examiner must provide a comprehensive report inc1uding complete rationales for a11 conc1usions reached.

4. Thereafter, review the claims folder and ensure that all of the foregoing development have been conducted and completed in ful1. Specific attention is directed to the examination report. - Ensure that the medical report is complete and in full compliance with the above directives. If the report
is deficient in any manner or fails to provide the specific opinion(s) requested, it must be returned to the examiner for correction. 38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 Vet. App. 268 (1998).

5. Review the claims file and ensure that no other notification or development action is required by the VCAA. If further action is required, undertake it before further adjudication of the claim.

6. Readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the veteran, furnish him a

- 4 



supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional  evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. The law requires that al1 claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645. 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of al1 cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appea1. 38 C.F.R. § 20.1100(b) (2003).


- 5 -






